ORIGINAL                                        08/23/2022



                                                                                                 Case Number: OP 22-0433
            IN THE SUPREME COURT OF THE STATE OF MONTANA

                                        OP 22-0433
                                                                             idwali tams'   J.
 GRAHAM SCHIFF,                                                          AUG 2 3 2022
                                                                       Bowen Greenwood
                                                                     Clerk of Suprerne Court
              Petitioner,                                               State of Montana



       v.                                                            ORDER

 STATE OF MONTANA,

             Respondent.



      Graham Schiff has filed an omnibus motion along with a petition for extraordinary
relief. He states that he is not an attorney and that he is not familiar with Montana law. He
further states that he lives in Maryland, where he is on probation "and cannot legally leave
the state." He requests the appointment of counsel for this constitutional issue, "where a
Montana court case is impacting the ability of federal law to comply with the first
amendment free speech clausell"
       Upon review, this Court declines to accept jurisdiction of this original proceeding.
Schiff has not identified any case in Montana that he is involved in and from which this
Court can grant relief. His petition is largely unintelligible. He asks that we vacate a
conviction in an unrelated case involving a different person because he believes that case
establishes precedent which is unfavorable to his proceedings in Maryland. We also note
that Schiff has recently sought relief via a writ of certiorari in the United States Supreme
Court. See Schiff v. Maryland, No. 22-5215 (Petition filed Jul. 26, 2022). Therefore,
       IT IS ORDERED that Schiff s Motion and Petition for Extraordinary Relief are
DISMISSED.
       IT IS FURTHER ORDERED that Schiff's request for counsel is DENIED, as moot.
The Clerk is directed to provide a copy to counsel of record and to Graham Schiff
personally at his last-knoz address.
      DATED this          day of August, 2022.